Dismissed and Opinion Filed this 13th day of February, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-00459-CV

                              CARLOS A. DIAZ, Appellant
                                        V.
                          ROXANA MAYRA MARTINEZ, Appellee

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF 10-09071

                               MEMORANDUM OPINION
                          Before Justices Lang-Miers, Myers and Lewis
                                    Opinion by Justice Lewis
       By letter dated April 9, 2012, we notified appellant the $175 filing fee was due. We

cautioned appellant that failure to pay the filing fee within ten days would result in the dismissal

of this appeal. By letter dated July 23, 2012, we informed appellant that the Court had received

notice from the Dallas County District Clerk that the clerk’s record in this case had not been filed

because appellant had not paid for the record. We directed appellant to provide the Court with

written verification that he had paid for or made arrangements to pay for the clerk’s record or

that he had been found entitled to proceed without payment of costs. We cautioned appellant

that failure to provide the Court with the required documentation within ten days might result in

the dismissal of this appeal. To date, appellant has not paid the filing fee, provided the Court
with the required documentation regarding the clerk’s record, or otherwise corresponded with the

Court regarding the status of this appeal.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),(c).




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE

120459F.P05




                                                2
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

CARLOS A. DIAZ, Appellant                           On Appeal from the 305th Judicial District
                                                    Court, Dallas County, Texas
No. 05-12-00459-CV         V.                       Trial Court Cause No. DF 10-09071.
                                                    Opinion delivered by Justice Lewis.
ROXANA MAYRA MARTINEZ, Appellee                     Justices Lang-Miers and Myers
                                                    participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ROXANA MAYRA MARTINEZ recover her costs of this
appeal from appellant CARLOS A. DIAZ.


Judgment entered this 13th day of February, 2013.




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE




                                               3